DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims
	In the remarks dated 08/25/2021, it is noted under “Claims” of page 1 that the applicant canceled claim 113 and amended claim 112.  However, the claim set of 08/25/2021 recites claim 102 as amended and 103 as canceled with no amendments or cancelations of claims 112 or 113, therefore, claims 97-102 and 104-117 are pending and are examined herein.  There is a new examiner of record, Taryn Wood.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/25/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Turner et al., Turner (B), Chen, Kovacs, and/or Rothberg et al.
Claims 97-102 and 104-117 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Turner et al. (2013/0240359, filed 8 April 2011) in view of Turner (B) (20100331194, published 30 December 2010), Chen (2012/0187963 filed 24 January 2011), Kovacs (2004/0149582, published 5 August 2005) and/or Rothberg et al (2010/0301398, published 2 December 2010), all of which are of record.
Regarding Claims 97 and 107 and 116, Turner teaches a method of sequencing comprising providing a chip having an array of addressable nanopores in a membrane (e.g. para. 66 and para. 255), the nanopore linked to a polymerase (e.g. para. 255), and adapted to detect a tag released from a tagged nucleotide, the method further comprising directing the nucleic acid to the nanopore via progression of the polymerase whereby the polymerase incorporates nucleotides complementary to the nucleic acid, releasing the tag which flows through the nanopore and detecting the released tag via the electrode (e.g. Fig. 12-13 and related text, e.g. para. 255-257).
Turner teaches the chip comprises at least 500 nanopores but does not specifically teach 500 nanopores/mm2 and teaches the chip is produced using semiconductor CMOS electronic circuitry (e.g. para. 96-101).
Turner is silent regarding nanopore density and does not specifically teach the circuits comprise row by column electronic addressing of the nanopores.
Turner (B) teaches a similar method for sequencing wherein the chip comprises a plurality of addressable nanopores (e.g. para. 350), each disposed over a well/reservoir (e.g. para. 310) having an electrode (e.g. para. 340) forming a bottom surface of the reservoir the electrodes connected to electronic circuitry within the semiconductor substrate (e.g. Fig. 3 91). Turner (B) further teaches the nanopores are provided in a two-dimensional array of and reservoirs having a dimension of 10 micron (e.g. para. 91-92) thereby providing a density of at least 500/mm2.
Turner (B) further teaches that providing the nanopores with individual reservoirs provide discrete fluidic regions for each nanopore whereby drive voltages are supplied individually to each discrete reservoir/nanopore (e.g. para. 91-93).
Therefore one of ordinary skill would have reasonably utilized the discrete fluidic regions of Turner (B) with the nanopores of Turner for the expected benefit providing drive voltages individually to each discrete reservoir/nanopore as desired in the art, e.g. Turner (b) (e.g. paras. 91-93).
Furthermore, nanopore density and row column addressing circuitry was well-known in the art as taught by Chen, Kovacs and Rothberg.
Chen teaches an array of nanopores comprising integrated circuitry wherein each nanopore is independently addressed using row and column circuitry (e.g. para. 25-26).
Additionally, Kovacs teaches an array of addressable reaction sites constructed using CMOS techniques and circuitry wherein the sites at a density of 105 to 107/µm2 (e.g. para. 48) and the circuitry individually addresses the sites using row and column electronics for signal processing (e.g. para. 37-42). Kovacs further teaches the addressable electronics provides precise control of each site (e.g. para. 17):
In view of the foregoing, it will be appreciated that a biologic array in accordance with the present invention provides for very precise control of the potentials/currents delivered to individual electrodes within the array, while minimizing the utilization of "off-chip" circuitry and overall system costs. Further, by using local sample-and-hold circuits (or other local memory circuits) to control the level of electrical stimulus applied to particular test sites, arrays in accordance with the present invention may achieve a level of stimulus specificity and electrode utilization far superior to that achieved using most prior art systems.
And Rothberg teaches high-density nanopore arrays produced using CMOS technology and addressable using row-column circuitry (e.g. Fig. 75Q and related text).
One of ordinary skill would have reasonably provided the system of Turner with the well-known row-column electronic circuity of Chen Kovac and/or Rothberg based on the explicit teaching of Turner to utilize CMOS circuitry and further based on the advantages specifically taught by Kovac.
Regarding Claims 98-99, Turner teaches identification of the tag and correlating the tag to nucleotide-specific signal (e.g. para. 30 and para. 257).
Regarding Claim 100, Turner teaches releasing the tag which flows through the nanopore and detecting the released tag via the electrode (e.g. Fig. 12-13 and related text, e.g. para. 255-257).
Regarding Claim 101, Turner teaches the method utilizes a computer with software for base calling (e.g. para. 257).
Regarding Claim 102, Turner teaches the tag passes adjacent to and upon cleavage passes through the pore (e.g. para. 257). Turner further teaches charge on the tag can be modified and/or optimized to provide desired mobility to, through and away from the pore (e.g. para. 135).
Regarding Claim 104, Turner teaches the electrodes produce a bias across the membrane (e.g. para. 72 and para. 256).
Regarding Claim 105, Turner teaches membrane resistance of 1KΩ and 1MΩ which are less than 1 GΩ (e.g. para. 213).
Regarding Claim 106, Turner teaches the resistance is measured using opposing electrodes (e.g. para. 255).
Regarding Claim 108, Turner teaches that each individual pore regulates flow through the pore (e.g. para. 205).
Regarding Claim 109, Turner teaches addressable detection of tag flow to and/or through the nanopore (e.g. paras. 214, 217-221 and 255-257).
Regarding Claim 110, Turner teaches addressable electrodes (e.g. para. 214).
Regarding Claim 111, Turner teaches a lipid bi-layer membrane (e.g. para. 255).
Regarding Claim 112, Turner teaches the membrane is disposed to span the hole in the chip i.e. lipid bi-layer compatible surface (e.g. para. 255).
Regarding Claims 113-114, Turner further teaches the method wherein the membrane forms a resistive barrier (e.g. paras. 210-214) the tagged nucleotide is disposed within an electrolyte solution, the nanopore is configured to allow ionic current to be driven across the barrier (e.g. para. 71-72) and detecting comprising passing ionic current through the nanopore via applied potential, measuring ionic current passing through the nanopore and recording a duration of changes in current blockage caused by the tags and delineating segments of signals relative to distinguishing blockage signals based on signal duration for each nucleotide tag (stationary segments of reduced conductance) and non-cognate nucleotide analog signals (pulses of reduced conductance) and comparing the detected signals to background signals (i.e. unobstructed, threshold) (e.g. para. 110-115, Fig. 14 and related text). 
Regarding claim 117, Chen teaches wherein the low-noise CMOS electronics employs capacitive feedback in a custom integrating amplifier design (e.g. abstract and para. 26).

Turner et al., Turner (B), Chen, Kovacs, and/or Rothberg et al. and Winters-Hilt et al.
Claims 97-102 and 104-117 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Turner et al (2013/0240359, filed 8 April 2011) in view of Turner (B) (20100331194, published 30 December 2010), Chen (2012/0187963 filed 24 January 2011), Kovacs (2004/0149582, published 5 August 2005) and/or Rothberg et al (2010/0301398, published 2 December 2010) as applied to Claim 1 above and further in view of and Winters-Hilt et al. (2013/0071837, filed 12 August 2010), all of which are of the record.
Regarding Claims 97-102 and 104-117, Turner, Turner(B), Chen, Kovacs and Rothberg teach the method of Claims 97-102, 104-111, 116-117 and signal analysis of Claims 112-113 as discussed above, wherein signal analysis is provided by computer-driven software (para. 257) but the reference does not specifically teach the delineation as defined by Claims 114-115.
However, algorithms used to analyze nanopore signals to identify nucleotides were well-known in the art to include Gaussian model, Hidden Markov Model and Posteriori estimation as taught by Winters-Hilt (e.g. para. 181-142, para. 318-319 and para. 366). Winters-Hilt further teaches the signal analysis provides efficient, adaptive and real-time sequencing information (para. 131):
One advantageous signal processing algorithm for processing this information is an efficient, adaptive, Hidden Markov Model (AHMM) based feature extraction method that has generalized clique and interpolation, implemented on a distributed processing platform for real-time operation. For real-time processing, the AHMM is used for feature extraction on channel blockade current data while classification and clustering analysis are implemented using a Support Vector Machine (SVM). In addition, the design of the machine learning based algorithms allow for scaling to large datasets, real-time distributed processing, and are adaptable to analysis on any channel- based dataset, including resolving complex signals for different nanopore substrates (e.g. solid state configurations) or for systems based on translocation technology.

Therefore one of ordinary skill would have reasonably utilized the well-known signal processing algorithms of Winters-Hilt in the method of Turner based on the advantages taught by Winters-Hilt.
***
Response to Arguments
Applicant's arguments filed 08/25/2021 have been fully considered but they are not persuasive. 
Applicant argues that Turner (B) does not teach an area of the array and therefore it is impossible to calculate a nanopore density.
	Turner specifically teaches a device with more than 500 addressable nanopores within fluidic chambers having an opening of 1-10 microns (e.g. paragraphs 215-221) wherein the device is produced using semiconductor CMOS circuitry (e.g. paragraphs 96-101). Turner (b) also teaches an array of addressable chambers having an opening of 1-10 microns wherein the device has 1000s of pores arranged in an array using CMOS circuitry (e.g. paragraphs 91-93). While the references are silent regarding the area of the substrate, the dimensions of the nanopores and fluidic chambers clearly suggests the claimed density. Additionally, Kovacs, Chen and Rothberg teach CMOS circuitry provides individually addressable reaction sites having the claimed density. One of ordinary skill would have reasonably utilized the well-known CMOS techniques to optimize the nanopore density for the arrays as expressly taught by Turner and Turner (B). Applicant further argues that Winter-Hilt does not cure the deficiencies of Turner, Turner (B), Kovacs, Chen or Rothberg. The argument is not found persuasive because the references are not deemed deficient. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARYN KIMBERLY WOOD whose telephone number is (571)272-0576. The examiner can normally be reached Mon-Fri 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.K.W./Examiner, Art Unit 1639                                                                                                                                                                                                        
/JEREMY C FLINDERS/Primary Examiner, Art Unit 1639